Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the application filed February 3, 2021.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the target system and the element that receives a request, determines that the action is persuasive and receives an authorized container.  It is not clear from the claims if any or all of these steps are done by the target system or another device, or the client device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suarez et al. United States Patent Application Publication No.  2017/0180346.

As per claim 1, Suazrez teaches a method, comprising:
receiving, from a client device, a request to initiate an action on a target system [request from API (pp 0021-0022); request to launch specified container image (pp 0023, 119)];
determining, in view of a container registry, that the action is permissive [request forwarded to container registry (pp 0023, 0026, 0074)];
receiving an authorized container corresponding to the action [calls to container registry (pp 0074); container images downloaded (pp 0075-0076)]; and
performing, by a processing device, the action in view of the container [using software application of container image (pp 0077)].  

As per claim 2, Suarez teaches the method of claim 1, further comprising sending a request for the authorized container to the container registry [request forwarded to container registry (pp 0023, 0026, 0074)].  

As per claim 3 ,Suarez teaches the method of claim 1, wherein determining that the action is permissive comprises determining that the action is allowed on the target system at a time of the request [authorization token allows access (pp 0074-0075)].  

As per claim 4, Suarez teaches the method of claim 1, wherein the target system is running a minimized image incapable of performing the action without modification [new container instance instantiated and selected based on available resources and scheme optimized (pp 0115).  

As per claim 6, Suarez teaches the method of claim 1, wherein the action corresponds to at least one of: logging into the target system using a secure shell (SSH) protocol; or collecting a metric of the target system using a port control protocol (PCP) [ssh protocol (pp 0057)].  

As per claim 7, Suarez teaches the method of claim 1, wherein the action corresponds to at least one of: viewing a configuration of the target system; or troubleshooting the target system [view configuration (pp 0091)].

Claims 8-11, 13-18 and 20 are rejected under the same rationale as claims 1-4 and 6-7 as they do not further limit or define over the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suarez et al. United States Patent Application Publication No.  2017/0180346 in view of Yankovskiy et al. United States Patent Application Publication No.  2021/0103395.

As per claim 5, Suarez teaches the method of claim 1, wherein performing the action in view of the container comprises: establishing a connection from the authorized container to the client device; executing the action; removing the connection; and discarding the authorized container [revision of container system (pp 0025); delete registry (table pg 2); autoscaling group during demand (pp 0045); updating and removing container (pp 0058)].  
Suarez does not explicitly teach the steps in order of executing the action; removing the connection; and discarding the authorized container.  However, in analogous art Yankovskiy teaches the steps in order of executing the action; removing the connection; and discarding the authorized container [container creates volume (pp 0022); based on amount of storage needed on demand (pp 0057); decommissioning storage volume created by dynamic container storage (pp 0027, 0093-0095)].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the deletion of Suarez with the on demand container of Yankovskiy.  A person of ordinary skill in the art would have been motivated to do this to efficiently scale and revision container images (Suarez pp 0025, 0045).

Claims 12 and 19 are rejected under the same rationale as claim 5 as they do not further limit or define over the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457


/UZMA ALAM/Primary Examiner, Art Unit 2457